Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-17 are pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/29/2019, 7/31/2020, and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Pg. 16, Ln. 13 of the instant Specification recites, "ethanol is evaporated in induce problem", which is grammatically incorrect. It appears that the above should be corrected to, "ethanol is evaporated, which is problematic", or the like.  
Appropriate correction is required.
Claim Interpretation
Claim 9, Ln. 2, for example, recites, “a pipette storage unit”. For purposes of compact prosecution, a pipette tip storage unit has been interpreted as any component capable of storing a pipette.
Claim 9, Ln. 4, for example, recites, “a pipette buffer unit”. For purposes of compact prosecution, a pipette tip buffer unit has been interpreted as any component capable of storing a pipette.
Claim 10, Ln. 2, for example, recites, “a sensing unit”. For purposes of compact prosecution, a sensing unit has been interpreted as any component capable of sensing, such as a detector.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a punching unit for punching and opening a cover of the multi-well plate" in claims 7, 8, 12, 13, and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0062]-[0065] and Fig. 5 of the Pre-Grant Publication of the instant Application, US 2019/0227091 A1 (Park et al.; hereinafter “Park ‘091”) teaches the punching 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Lns. 9-12 recite that the magnetic field applying unit and heating unit are each disposed below the multi-well plate. However, the multi-well plate is not positively recited in the claim. Therefore, it is unclear where the magnetic field applying unit and heating unit are positioned on the apparatus. The examiner suggests either amending the claims to positively recite the multi-well plate, or removing the positional location of the magnetic field applying unit and heating unit from the claim.
Regarding claim 2, Ln. 2 recites, “a process direction”. However, it is unclear if this process direction is different from the process direction previously recited in claim 1. For purposes of compact prosecution, the above limitation has been examined as, “the process direction”.
Regarding claim 10, Ln. 2 recites, “a sensing unit configured to sense whether the storage unit is mounted”. However, it is unclear where the storage unit is mounted. Is it mounted on the pipette block, or anywhere within the apparatus? For purposes of compact prosecution, the above limitation has been examined as, “a sensing unit configured to sense whether the storage unit is installed”.
Claim 11 recites the limitation "detection by the detection unit" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “sensing by the sensing unit”.
Claim 15, Ln. 2 recites, “a sensing unit configured to sense whether the storage unit is mounted”. However, it is unclear where the storage unit is mounted. Is it mounted on the pipette block, or anywhere within the apparatus? For purposes of compact prosecution, the above limitation has been examined as, “a sensing unit configured to sense whether the storage unit is installed”.
Claim 16 recites the limitation "detection by the detection unit" in Ln. 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of compact prosecution, the above limitation has been examined as, “sensing by the sensing unit”.
Claims 3-9 are rejected as depending on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 



Claims 1-3, 5-9, 12-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. No. 2013/0230860; hereinafter Park '860).

Regarding claim 1, Park ‘860 discloses a biological sample processing apparatus ([0002]). The apparatus comprises: 
	a pipette block with which a plurality of pipettes for sucking or discharging a biological sample in a multi-well plate in which wells are arranged in a matrix shape along row and column directions are detachably coupled ([0022], syringe block 3000 has a plurality of pipettes P mounted thereto for sucking and discharging a fluid substance, and the syringe block 3000 is moved via syringe block moving unit 4000 above each multi-well plate, [0024], the pipettes are removably mounted, see Figs. 3-4 at syringe block 3000 housing pipettes, syringe block moving unit 4000, and deck 1000 including multi-well plate 400). 
	A pipette block forward and backward transfer unit configured to move the pipette block along a forward and backward direction along a process direction ([0022], [0241], the syringe block moving unit 4000 has a front and rear moving part 4100, left and right moving part 4200, and up and down moving part 4300, see Fig. 23 at front and rear moving part 4100 of syringe block moving unit 4000); 
([0022], [0241], see Fig. 23 at up and down moving part 4300 of syringe block moving unit 4000). 
	A magnetic field applying unit disposed below the multi-well plate for applying a magnetic field to a well of the multi-well plate ([0022], magnetic field applying unit 5100 for applying a magnet to a lower side of a multi-well plate, see Figs. 3-4 at magnetic field applying unit 5100 for applying a magnetic, below deck 1000 including multi-well plates). 
	A heating unit disposed below the multi-well plate so as to be spaced apart from the magnetic field applying unit, for heating a well of the multi-well plate ([0022], a heating unit 5200 that moves a heating block to a lower side of a multi-well plate, [0037]-[0038], the magnetic field applying unit 5100 includes a supporting plate 5130, and heating unit 5200 includes a supporting plate 5230, which are separated from each other, see Figs. 26-27 at supporting plate for magnetic field applying unit 5130 and supporting plate for heating unit 5230, which are spaced apart from each other, but are each moved by front and rear motor 5230M. As the heating unit and magnetic field applying unit can each be moved, this shows that both the heating unit and magnetic field applying unit are capable of acting on a well of the same multi-well plate. In addition, the multi-well plates and wells therein are not positively recited in the claim).
	Note: The instant Claims contain a large amount of functional language (ex: “for sucking or discharging a biological sample in a multi-well plate in which wells are arranged in a matrix shape along row and column directions…”, “configured to move the pipette block along a forward and backward direction along a process direction…”, “for applying a magnetic field to a 

Regarding claim 2, Park ‘860 discloses the biological sample processing apparatus of claim 1. Park ‘860 further discloses that the magnetic field applying unit is disposed in front of the heating unit based on the process direction (see Fig. 27 at magnetic field applying unit supporting plate 5130 and heating unit supporting plate 5230, which move to the forward and rear via front and rear moving motor 5130, and Fig. 23 at front and rear moving part 4100 of syringe block moving unit 4000. As the magnetic field applying unit and heating unit are located in a front-rear arrangement, and the pipette block can move either from front to rear or rear to front, either direction can be considered the process direction, including the direction where the magnetic field applying unit is in front of the heating unit).

Regarding claim 3, Park ‘860 discloses the biological sample processing apparatus of claim 1. Park ‘860 further discloses: a horizontal transfer unit configured to transfer at least one of the magnetic field applying unit and the heating unit (see Figs. 26-27 at supporting plate for magnetic field applying unit 5130 and supporting plate for heating unit 5230, which are each moved by front and rear motor 5230M).

Regarding claim 5, Park ‘860 discloses the biological sample processing apparatus of claim 1. Park ‘860 further discloses that the magnetic field applying unit comprises a plurality of bar-shaped magnet bars arranged in two diagonal directions of the matrix ([0264], see Fig. 26 at magnet 5110 including bar magnets that are spaced apart to enclose each well in a multi-well plate. Further, the matrix is not positively recited, although it appears that the magnets are arranged in two diagonal directions of the matrix of a multi-well plate, as they align with each well in a multi-well plate).

Regarding claim 6, Park ‘860 discloses the biological sample processing apparatus of claim 5. Park ‘860 further discloses that the magnetic field applying unit comprises a magnet moving unit configured to move the magnet bars up and down ([0265], magnetic mounting block lifting motor 5120M, see Fig. 26 at magnetic mounting block lifting motor 5120M).

Regarding claim 7, Park ‘860 discloses the biological sample processing apparatus of claim 1. Park ‘860 further discloses a punching unit for punching and opening a cover of the multi-well plate ([0022], a puncher contains puncher pins to pierce holes in a sealing film for sealing a multi-well plate, see Figs. 14, 15 at puncher 12100 including awl-shaped puncher pins 12110. This corresponds to the punching unit best interpreted as one or more punches that are attached to a lower portion of a rectangular frame, e.g. a structure as shown in Fig. 5 of the instant Application, and equivalents thereof, described in the Claim Interpretation section of this Office Action).

Regarding claim 8, Park ‘860 discloses the biological sample processing apparatus of claim 7. Park ‘860 further discloses that the punching unit is configured to be detachably combined with the pipette block to be transferred by the pipette block forward and backward transfer unit and the pipette block top and bottom transfer unit ([0022], the puncher is removably mounted in the plurality of first mounting portions of the syringe block).

Regarding claim 9, Park ‘860 discloses the biological sample processing apparatus of claim 1. Park ‘860 further discloses a pipette storage unit configured to store a separated pipette that is used in a first step in a process; and a pipette buffer unit configured to store a pipette to be used in a second step in the process ([0028], see Figs 4, 5 at purification pipette rack 310 and dispensation pipette rack 320).

Regarding claim 12, Park ‘860 discloses a biological sample processing apparatus ([0002]). The apparatus comprises: 
	a pipette block with which a plurality of pipettes for sucking or discharging a biological sample in a multi-well plate in which wells are arranged in a matrix shape along row and column directions are detachably coupled ([0022], syringe block 3000 has a plurality of pipettes P mounted thereto for sucking and discharging a fluid substance, and the syringe block 3000 is moved via syringe block moving unit 4000 above each multi-well plate, [0024], the pipettes are removably mounted, see Figs. 3-4 at syringe block 3000 housing pipettes, syringe block moving unit 4000, and deck 1000 including multi-well plate 400). 
([0022], [0241], the syringe block moving unit 4000 has a front and rear moving part 4100, left and right moving part 4200, and up and down moving part 4300, see Fig. 23 at front and rear moving part 4100 of syringe block moving unit 4000). 
	A pipette block top and bottom transfer unit configured to move the pipette block along a vertical direction ([0022], [0241], see Fig. 23 at up and down moving part 4300 of syringe block moving unit 4000). 
	A punching unit for punching and opening a cover of the multi-well plate ([0022], a puncher contains puncher pins to pierce holes in a sealing film for sealing a multi-well plate, see Figs. 14, 15 at puncher 12100 including awl-shaped puncher pins 12110. This corresponds to the punching unit best interpreted as one or more punches that are attached to a lower portion of a rectangular frame, e.g. a structure as shown in Fig. 5 of the instant Application, and equivalents thereof, described in the Claim Interpretation section of this Office Action).

Regarding claim 13, Park ‘860 discloses the biological sample processing apparatus of claim 12. Park ‘860 further discloses that the punching unit is configured to be detachably combined with the pipette block to be transferred by the pipette block forward and backward transfer unit and the pipette block top and bottom transfer unit ([0022], the puncher is removably mounted in the plurality of first mounting portions of the syringe block).

Regarding claim 14, Park ‘860 discloses the biological sample processing apparatus of claim 12. Park ‘860 further discloses a pipette storage unit configured to store a separated ([0028], see Figs 4, 5 at purification pipette rack 310 and dispensation pipette rack 320).

Regarding claim 17, Park ‘860 discloses the biological sample processing apparatus of claim 12. Park ‘860 further discloses that the punching unit is configured to punch only selected wells of the multi-well plate ([0022], [0241], the puncher with puncher pins is mounted to a syringe block, and the syringe block has a front and rear moving part, left and right moving part, and up and down moving part. As the puncher can move with the syringe block, it is configured to punch only selected wells of the multi-well plate when the puncher pins move down, depending on where the puncher is moved relative to the multi-well plate).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park '860 in view of Okamoto (US Pub. No. 2007/0077646).

Regarding claim 4, Park ‘860 discloses the biological sample processing apparatus of claim 3. Park ‘860 further discloses the horizontal transfer unit, the magnetic field applying unit, and the heating unit (see Claim 3 above at Park ‘860 teaching the horizontal transfer unit, magnetic field applying unit, and heating unit in Figs. 26-27).
	Park ‘860 fails to explicitly disclose that the horizontal transfer unit transfers the magnetic field applying unit and the heating unit separately.
	Okamoto is in the field of biochemical processing apparatuses (Okamoto [0002]). Okamoto teaches a horizontal transfer unit that transfers a magnetic field applying unit and heating unit separately (Okamoto; [0074], heating block 27 is movable to the right, [0105], magnet 20 is raised to allow nucleic acid magnetic particles to be collected, see Fig. 3 at magnet block 27 which is movable in the right-left direction, and magnet 20 which is movable in an up-down and left-right direction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the horizontal transfer unit, the magnetic field applying unit and the heating unit in the apparatus of Park ‘860 so that the horizontal transfer unit transfers the magnetic field applying unit and heating unit separately as in Okamoto. Okamoto teaches that a separately movable magnetic field applying unit and heating unit will allow for a well to be heated to initiate a desired chemical reaction separately from and prior to magnetically isolating the products (Okamoto [0101]-[0106], after temperature cycling in a PCR reaction, the PCR products are separated magnetically by moving the magnet toward the wells).

Claims 10, 11, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park '860 in view of Wilson et al. (WO Pub. No. 2012/012779; hereinafter Wilson; already of record on the IDS received 7/31/2020).

Regarding claim 10, Park ‘860 discloses the biological sample processing apparatus of claim 9. Park ‘860 further discloses the storage unit (see Claim 9 above at Park ‘860 teaching the storage unit in [0028], Figs. 4, 5).
	Park ‘860 fails to explicitly disclose a sensing unit configured to sense whether the storage unit is installed. 
	Wilson is in the analogous field of sample processing systems (Wilson [0019]). Wilson teaches a sensing unit configured to sense whether a unit is installed, and an alarm unit configured to notify that the unit is not installed as a result of sensing by the sensing unit (Wilson [0419], status indicators may indicate the presence or absence of a reagent pack stored in a reagent storage unit, and provide the users with cues such as an alarm as to the status of the reagent packs stored in the storage unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage unit in the apparatus of Park ‘860 by including a sensing unit configured to sense whether the storage unit is installed, and an alarm unit configured to notify that the storage unit is not installed as a result of sensing by the sensing unit as in Wilson. as Wilson teaches that a sensing unit and alarm unit can be used to inform a user of the status of a storage unit, and indicate to a user that the storage unit is missing or needs to be replaced (Wilson [0419]).

Regarding claim 11, modified Park ‘860 discloses the biological sample processing apparatus of claim 10. Modified Park ‘860 further discloses an alarm unit configured to notify that the storage unit is not installed as a result of sensing by the sensing unit (see Claim 10 above at Wilson teaching an alarm unit in [0419]).

Regarding claim 15, Park ‘860 discloses the biological sample processing apparatus of claim 14. Park ‘860 further discloses the storage unit (see Claim 14 above at Park ‘860 teaching the storage unit in [0028], Figs. 4, 5).
	Park ‘860 fails to explicitly disclose a sensing unit configured to sense whether the storage unit is installed.
	Wilson teaches a sensing unit configured to sense whether a unit is installed, and an alarm unit configured to notify that the unit is not installed as a result of sensing by the sensing unit (Wilson [0419], status indicators may indicate the presence or absence of a reagent pack stored in a reagent storage unit, and provide the users with cues such as an alarm as to the status of the reagent packs stored in the storage unit). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the storage unit in the apparatus of Park ‘860 by including a sensing unit configured to sense whether the storage unit is installed, and an alarm unit configured to notify that the storage unit is not installed as a result of sensing by the sensing unit as in Wilson. Wilson teaches that a sensing unit and alarm unit can be used to inform a user of the status of a storage unit, and indicate to a user that the storage unit is missing or needs to be replaced (Wilson [0419]).

Regarding claim 16, modified Park ‘860 discloses the biological sample processing apparatus of claim 15. Modified Park ‘860 further discloses an alarm unit configured to notify that the storage unit is not installed as a result of sensing by the sensing unit (see Claim 15 above at Wilson teaching an alarm unit in [0419]).

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
	Williams et al. (US Pub. No. 2009/0221059; hereinafter Williams) teaches a biological sample processing apparatus comprising a pipette block, a magnetic field applying unit, and a heating unit ([0008], [0171], Fig. 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 1798                                                                                                                                                                                                        
/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798